Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed February 08, 2022.  

Allowable Subject Matter
Claims 29-48 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Ghavamzadeh discloses features can be mapped to real-valued elements of the feature vectors in any suitable way, such as using a translation table stored in a database or resources 114. For example, the first entry of the feature vector has a value of 4 obtained from a translation table ([0068]).
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of "making a first determination that the first prefix and the second prefix include a common portion and that the common portion is an entirety of each of the first and second prefixes; and in response to the first determination, adding a combined feature table entry to a combined feature table, wherein the combined feature table entry comprises the first prefix and is associated with the first action and the second action" as stated in claims 29, 37 and 45.  These limitations, in conjunction with other limitations in the independent claims, are not specifically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446